DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment filed 07/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 33 shows TEG1 shifted to the left with respect to TEG2 and TEG3 and particular connections for TEG1, TEG2 and TEG 3. Applicant’s disclosure do not support it. 
On page 18 of Applicant’s response, Applicant mentions that paragraphs 425-430 and original claims 23-24 support figure 33. However, paragraphs 425-430 and original claims do not mention a shifting configuration. In other words, TEG1, TEG2 and TEG3 can have a no-shifting configuration.
On pages 18-19 of Applicant’s response, Applicant mentions that figure 17 as annotated shows TEG1, TEG2 and TEG3. However, figure 17 does not show that 2.1 and 2.2 are connected to each other (see Applicant’s annotated figure), which is different from figure 33. Figure 17 does not show that 2-2 and 3-1 are not connected to each other, which is different from figure 33. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement among Species I-XIV, as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  06/29/2020 is partially withdrawn. Claims 21-24, directed to figures 8, 11, 14, 15, 18, 19  and 33 (and corresponding Species) withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Amendments:
Cancel claims 21-24.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a touch display device, comprising: a plurality of electrodes; and a plurality of signal lines (SL) electrically connected to the plurality of electrodes (TE(i-4)1, ..., TE(i-4)4), TE(i-3)1, TE(i-3)2, TE(i-2)1, ..., TE(i-2)4, TE(i-1)1, ..., TE(i-1)3, TE(i)1, ..., TE(i)4, TE(i+1)1, TE(i+1)2, TE(i+2)1, ..., TE(i+2)4, TE(i+3)1, ..., TE(i+3)3), wherein the plurality of electrodes (TE(i-4)1, ..., TE(i-4)4), TE(i-3)1, TE(i-3)2, TE(i-2)1, TE(i-2)4, TE(i-1)1, ..., TE(i-1)3, TE(i)1, ..., TE(i)4, TE(i+1)1, TE(i+1)2, TE(i+2)1, ..., TE(i+2)4, TE(i+3)1, ..., TE(i+3)3) are disposed in a plurality of electrode rows (i-4, i-3, i-2, i-1, i, i+1, i+2, i+3), and the number of the electrodes disposed in one electrode row of any two adjacent electrode rows of the plurality of electrode rows is larger than the number of the electrodes disposed in the other electrode row of the any two adjacent electrode rows of the plurality of electrode rows, wherein, in the plurality of electrode rows (i-4, i-3, i-2, i-1, i, i+1, i+2, i+3), a first electrode (TE(i)1) in an i-th electrode row (i) and a first electrode (TE(i+2)1) in an i+2-th electrode row (i+2) are electrically connected with each other by a first signal line (SL_1B), while the first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line, and a k-th electrode (TE(i)k) in the i-th electrode row (i) and a k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) are electrically connected to each other by a second signal line (SL_2A), where i is an integer larger than 2 and k is an integer of 2 or more, wherein the first electrode (TE(i)1) in the i-th electrode row (i), the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2), the k-th electrode (TE(i)k) in the i-th electrode row (i), and the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) have sizes corresponding to one another, wherein the size of a first electrode (TE(i+1)1) in an i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) is the same as or larger than the sum of the size of the first electrode (TE(i)1) in the i-th electrode row (i) and the size of the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2), wherein the size of a k-th electrode (TE(i-1)k) in an i-1-th electrode row (i-1) positioned between the i-th electrode row (i) and the i-2-th electrode row (i-2) is the same as or larger than the sum of the size of the k-th electrode (TE(i)k) in the i-th electrode row (i) and the size of the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2), wherein a second electrode in the i-1-th electrode row (i-1) is disposed to be shifted by a shift size less than a length of the second electrode in the i-1-th electrode row (i-1) in a row direction based on the first electrode in the i+1-th electrode row (i+1), and shifted by a shift size less than a length of the first electrode in the i+1-th electrode row (i+1), and wherein the second electrode in the i-1-th electrode row (i-1) is disposed to be shifted by a shift size of more than a length of an electrode length of the first electrode in the i-th electrode row (i) in a row direction based on the first electrode in the i-th electrode row (i).
The closest prior arts:
Ge U.S. Patent Publication No. 20120313881 teaches in figures 2-3, any two adjacent electrodes rows in one electrode row is larger than the other electrode row. In addition, Ge teaches electrodes connected to signal lines as shown in figure 2-3 and electrodes comprising corresponding sizes (see A, C, B, D in figure annotated in the Action mailed on 09/20/2021), where size of E is greater than size of A plus C; and size of F is greater than B plus D (see annotated figure in the Action mailed on 09/20/2021). However, Ge does not appear to specifically disclose the shift limitations mentioned in the claim and first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line.
Liu U.S. Patent Publication No. 2017/0185208 teaches electrodes shift by a size less than a length of the electrodes as shown in the middle portion of figure 3. However, Liu does not appear to specifically disclose second electrode in the i-1-th electrode row (i-1) is disposed to be shifted by a shift size less than a length of the second electrode in the i-1-th electrode row (i-1) in a row direction based on the first electrode in the i+1-th electrode row (i+1), and shifted by a shift size less than a length of the first electrode in the i+1-th electrode row (i+1), and wherein the second electrode in the i-1-th electrode row (i-1) is disposed to be shifted by a shift size of more than a length of an electrode length of the first electrode in the i-th electrode row (i) in a row direction based on the first electrode in the i-th electrode row (i) as required by the claim; and a first electrode (TE(i)1) in an i-th electrode row (i) and a first electrode (TE(i+2)1) in an i+2-th electrode row (i+2) are electrically connected with each other by a first signal line (SL_1B), while the first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line.
Maguire et al. U.S. Patent Publication No. 2018/0203540 teaches the first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line in figures 29 and 34 (see electrodes in B1 are not connected to A1). 
Xie et al. U.S. Patent Publication No. 2013/0106743 teaches shifting electrodes in figure 2. However, Xie does not appear to disclose all limitations corresponding to shifting and position of the electrodes as required by the claim. 
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621